Citation Nr: 1026806	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-38 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

1.  Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The appellant served on active duty in the military from June 
1967 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
Jurisdiction over his claim was subsequently transferred to the 
RO in Wichita, Kansas, and that office forwarded the appeal to 
the Board.

As support for his claims, the appellant and his wife testified 
at a videoconference hearing in August 2009, before the 
undersigned Acting Veterans Law Judge (VLJ) of the Board.  A 
transcript of this proceeding has been associated with the claims 
file.  During the hearing, he submitted additional evidence and 
waived his right to have the RO initially consider the evidence 
not already on file.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2009).

As the appellant is challenging the disability rating assigned 
for his PTSD and the record raises assertions that he is 
unemployable because of this service-connected disability, the 
determination as to whether he is entitled to TDIU, including the 
effective date for that award, is part and parcel of the 
determination of the increased rating claim for PTSD.  See Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has 
jurisdiction over this matter, the claim for TDIU is addressed in 
the Remand portion of the instant decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claims of 
entitlement to an increased rating for PTSD and TDIU.  The 
appellant essentially contends that his service-connected PTSD 
disability has increased in severity and now warrants a rating 
even higher than his current 50 percent disability rating, under 
38 C.F.R. § 4.130, DC 9411 (2009), for PTSD.  

It appears the Veteran's last VA compensation examination to 
assess the severity of his PTSD was in December 2006.  The 
examiner assigned a GAF score of 55.  That examiner stated the 
appellant "has been able to function occupationally on a high 
level for many years."  The examiner also opined that the 
appellant "is probably exaggerating his symptoms."  The 
appellant disputed this opinion in his December 2008 substantive 
appeal (VA Form 9), indicating that he did not believe the VA 
examination report adequately reflected his symptomatology.  Even 
more importantly, during the Veteran's personal hearing, he 
stated that his PTSD has worsened to such a degree that he had to 
retire from his job as an Army recruiter by January 2009.  See 
personal hearing transcript, at 4.  

The VA treatment records on file during the period of this appeal 
have tremendously varying GAF scores in recent years.  Indeed, a 
VA treating psychiatrist assigned a GAF score of 55 in July 2009, 
whereas a June 2009 VA treating social worker assigned a much 
higher GAF score of 80.  Other VA treatment records during the 
period of the appeal contain GAF scores ranging from 65 to 70.  
Consequently, another VA compensation examination would be 
especially helpful here, where there is so much inconsistency in 
the medical record on the current severity of his PTSD.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of a Veteran.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current state 
of a Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that there 
is a need to verify either the continued existence or the current 
severity of a disability.  See 38 C.F.R. § 3.327(a) (2009).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there has 
been a material change in a disability, or if the current rating 
may be incorrect.  Id.  In this case, there is objective evidence 
indicating that there may have been a material change in the 
severity of the Veteran's PTSD since he was last examined.  Thus, 
a new examination must be completed.

The appellant has also raised the issue of TDIU.  To emphasize, 
the appellant asserts he is now unemployable specifically due to 
his service-connected PTSD.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for compensation 
based upon individual unemployability).  In Rice v. Shinseki, 22 
Vet. App. 447 (2009), the United States Court of Appeals for 
Veterans' Claims (Court) held that a TDIU claim is part of an 
increased disability rating claim when such claim is raised by 
the record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the appellant 
is appealing the rating assigned for a disability, the claim for 
TDIU will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.

The Board has determined that further action by the AMC is 
necessary prior to disposition of the TDIU claim.  Therefore, 
this aspect of the Veteran's claims for compensation benefits 
should be addressed on remand.  That is, the AMC should address 
whether TDIU is warranted either on a schedular or extraschedular 
basis.  With regard to whether TDIU is warranted on an 
extraschedular basis, the AMC would have to refer the matter to 
the Director of Compensation and Pension.  See 38 C.F.R. § 
4.16(b) (2009).

As such, the VA examination on the PTSD disability must also 
include comment on whether the Veteran's service- connected PTSD 
impacts his ability to secure or follow substantially gainful 
employment.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any outstanding VA 
treatment records for the appellant, dated 
from August 2009 to the present.

2.  Thereafter, the AMC should schedule the 
appellant for a VA PTSD examination with an 
appropriate expert.  The VA examiner should 
thoroughly review the appellant's claims file 
in conjunction with the examination and note 
that this has been accomplished in the 
examination report.  The VA examiner is 
requested to determine the current severity 
of the appellant's diagnosed PTSD.  The VA 
examiner is also requested to comment on 
whether the Veteran's service-connected PTSD 
affects his ability to secure or follow 
substantially gainful employment.

3.  The AMC must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2009) are fully 
complied with and satisfied, with respect to 
whether the appellant is entitled to TDIU.

4.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
claims should be readjudicated.  If the 
claims remain denied, a Supplemental 
Statement of the Case should be provided to 
the appellant and his representative.  After 
they have had an adequate opportunity to 
respond, these issues should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2009).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


